Exhibit 10 - Termination Agreement


TERMINATION AGREEMENT AND MUTUAL RELEASE


This TERMINATION AGREEMENT AND MUTUAL RELEASE ("Termination Agreement") is
entered into by and between Delshah Ventures, LLC, a limited liability company
organized and existing under the laws of New York, having its principal offices
at 114 E 13th Street, New York, NY 10003, United States of America (hereafter
"Delshah"), and Judo Capital, Corp., formerly known as Classic Rules Judo
Championships, Inc. a corporation organized and existing under the laws of
Delaware, having its principal offices at 269 Forest Avenue, Staten Island, NY
10301 (hereafter "Judo") and is effective this 15thday of May 2017.
In consideration of the terms and conditions set forth in this Termination
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Delshah and Judo hereby agree as follows:


1. Purpose. Delshah and Judo have previously entered into a Credit Agreement
dated October 15th, 2015 (the "Credit Agreement). By way of this Termination
Agreement, Delshah and Judo desire to completely and immediately terminate the
Credit Agreement, and acknowledge and agree that, neither party shall have any
obligation or liability to the other in connection with the Credit Agreement.


2. Termination of the Credit Agreement. Delshah and Judo hereby terminate
immediately, for mutual convenience, the Credit Agreement and any amendments
thereto. Effective immediately upon execution of this Termination Agreement,
neither party shall have (except as otherwise expressly set forth in Sections 4
and 5 below) any obligation, responsibility, or liability to the other party for
any reason whatsoever in connection with the Credit Agreement.
3. Mutual Release. Effective immediately upon execution of this Termination
Agreement, each party releases and forever discharges the other party and all of
its employees, agents, successors, assigns, legal representatives, affiliates,
directors and officers from and against any and all actions, claims, suits,
demands, payment obligations or other obligations or liabilities of any nature
whatsoever, whether known or unknown, which such party or any of its employees,
agents, successors, assigns, legal representatives, affiliates, directors and
officers have had, now have or may in the future have directly or indirectly
arising out of (or in connection with) any of the Credit Agreement, including
any activities undertaken pursuant to any of the Credit Agreement.
4. Consideration. In consideration of the termination of the Credit Agreement
and the release of all obligations thereunder, Delshah has paid to Judo Sixty
Thousand Dollars ($60,000) advanced; $30,000 in the 4th quarter of 2015 and
$30,000 in the fourth quarter of 2016 for 50,000,000 common shares in Judo
previously issued.
5. Communication. Unless otherwise required by or advisable under applicable law
or regulation, neither party shall disclose the termination of the Credit
Agreement or terms thereof without the consent of the other party. The parties
agree to cooperate on all customer communications related to this Termination
Agreement.

--------------------------------------------------------------------------------

6. General Provisions.


a. Entire Agreement. This Termination Agreement is the entire agreement between
the parties regarding the subject matter contained herein. It supersedes, and
its terms govern, all prior proposals, agreements, or other communications
between the parties, oral or written, regarding the subject matter contained
herein. This Termination Agreement shall not be modified or amended unless done
so in a writing signed by authorized representatives of both parties. The terms
of this Termination Agreement shall take precedence in the event of any conflict
with terms of any other agreement between the parties in relation to the
termination of the Credit Agreement.


b. Applicable Law. This Termination Agreement shall be interpreted, construed
and enforced in all respects in accordance with the laws of the State of New
York, without regards to its conflicts of laws principals. Each party
irrevocably consents to the exclusive jurisdiction of the courts of New York, in
connection with any action to enforce the provisions of this Termination
Agreement or arising under or by reason of this Termination Agreement.
c. Counterparts; Copies. This Agreement may be signed in two counterparts which
together will form a single agreement as if both parties had executed the same
document. Signed copies of this Agreement sent via facsimile will be deemed
binding to the same extent as original documents.


IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the last date written below.



                 
For DELSHAH VENTURES, LLC
 
 
 
For JUDO CAPITAL, CORP
         
By:
 
s/ Lorenzo DeLuca
 
 
 
By:
 
/s/ Craig Burton
Name:
 
Lorenzo DeLuca
 
 
 
Name:
 
Craig Burton
Title:
 
CEO
 
 
 
Title:
 
Secretary
Date:
 
May 15, 2017
 
 
 
Date:
 
May 15, 2017


